DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 November 2021 has been entered. 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sumiya et al. (JP 2006027448 A) in view of Richards et al. (U.S. Patent Application Publication 2015/0304612).
Regarding claim 1, Sumiya et al. discloses an unmanned aerial vehicle comprising: an image capturing unit configured to capture an image of an object (Figs. 1 and 3; paragraph [0025] – camera 42); a detection unit configured to detect a relative position of the object (paragraph [0021] - the distance measuring sensor 34, UAV 1 mounted on a front of the machine, detects the distance to the ground structure from the machine by keeping a constant distance UAV 1 preventing generation of contact accident, a photographing device 4 of photographing objects from wire W for measuring the distance to a machine – as the distance measuring sensor, such as by a laser distance measuring means can be utilized); an angle control unit configured to control an angle of an image capturing direction of the image capturing unit on a basis of the relative position detected by the detection unit (paragraphs [0025], [0026], and [0029] – angle control means 45; paragraph ; a determination unit configured to determine whether the object is moved out of an image capturing range of the image capturing unit during an image capture operation performed by the image capturing unit (Fig. 7; paragraphs [0054]-[0057] – an object specifying means 413 includes a wire W is determined by the recording of the image data and simultaneously, by reference direction update means 416, direction control means 414 of the direction of the camera is updated and, thereafter, continuing flight of UAV 1, (b) until reaching a point, as a reference displacement angle data is updated at any camera 42 in the direction of the wire W while changing traced, determination of video data, recording is repeated, wire W of video data is recorded); and a storage unit configured to store image capture failure information including the result of determination if the determination unit determines that the object is moved out of the image capturing range (paragraph [0026] – the photographing condition information, set in the ground station 2 input of computer 22, communication means 46 prior to flight taken though the device 4 is connected to .  However, Sumiya et al. fails to disclose wherein the image capture failure information is different than video data captured by the image capturing unit and indicates the object is moved out of the image capturing range.
Referring to the Richards et al. reference, Richards et al. discloses an unmanned aerial vehicle comprising: image failure information, wherein the image capture failure information is different than video data captured by the image capturing unit (Fig. 11; paragraph [0089] – at block 1100, a multi-wavelength imaging system such as a mobile camera system having ultraviolet, infrared, and visible light/NIR imaging capabilities may be guided (e.g. flown) to or along a portion of an electrical system such as along a power line such as a high voltage transmission line; paragraph [0090] – at block 1102, multi-wavelength images such as ultraviolet, infrared and/or visible light/NIR images may be captured of the electrical equipment (e.g., the power line); paragraph 

Regarding claim 2, Sumiya et al. in view of Richards et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the determination unit determines whether the object is moved out of the image capturing range on a basis of the image capturing direction of the image capturing unit and the relative position detected by the detection unit (Sumiya et al.: paragraph [0021] - the distance measuring sensor 34, UAV 1 mounted on a front of the machine, detects the distance to the ground structure from the machine by keeping a constant distance UAV 1 preventing generation of contact accident, a photographing device 4 of photographing objects from wire W for measuring the distance to a machine – as the distance measuring sensor, such as by a laser distance measuring means can be utilized; paragraphs [0025], [0026], and [0029] – angle control means 45; paragraph [0031] – actual distance .
Regarding claim 3, Sumiya et al. in view of Richards et al. discloses all of the limitations as previously discussed with respect to claims 1 and 2 including that wherein the image capturing direction of the image capturing unit is determined by an angle of view of an imaging camera of the image capturing unit and the angle controlled by the angle control unit (Sumiya et al.: paragraph [0021] - the distance measuring sensor 34, UAV 1 mounted on a front of the machine, detects the distance to the ground structure from the .
Regarding claim 4, Sumiya et al. in view of Richards et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the determination unit determines whether the object is out of the image capturing range for a predetermined period of time or longer (Sumiya et al.: paragraph [0021] - the distance measuring sensor 34, UAV 1 mounted on a front of the machine, detects the distance to the ground structure from the machine by keeping a constant distance UAV 1 preventing generation of contact accident, a photographing device 4 of photographing objects from wire W for measuring the distance to a machine – as the distance measuring sensor, such as by a laser distance measuring means can be utilized; paragraphs [0025], [0026], and [0029] – angle control means 45; paragraph [0031] – actual distance measuring means 410; paragraph [0034] – the object specifying means 413, camera 42 from the image signal output from the wire W is specified, the video signal to the video data processing is performed – the specific wires W, in accordance with the measurement of the actual distance, ground station 2 at angle control means 45 of the control device 23 while the wire W to remote control camera 42 captures an image of the control device 23 from the distance measuring signal is transmitted, camera 42 of the wire W is output from the video signal is recorded as a video data recording means 42; Fig. 7; paragraphs [0038] and [0039] – no wire W is not included in the video data; paragraphs [0054]-[0057] – an object specifying means 413 includes a wire W is determined by the recording of the image data and simultaneously, by reference direction update means 416, direction control means 414 of the direction of the camera is updated and, thereafter, continuing flight of UAV 1, (b) until reaching a point, as a reference displacement angle data is updated at any camera 42 in the direction . 
Regarding claim 5, Sumiya et al. in view of Richards et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein if the image capturing unit generates n video frames per second, the determination unit determines whether the image of the object is moved out of m or more video frames, where m is a natural number less than n (Sumiya et al.: Fig. 7; paragraphs [0038] and [0039] – no wire W is not included in the video data; paragraphs [0054]-[0057] – an object specifying means 413 includes a wire W is determined by the recording of the image data and simultaneously, by reference direction update means 416, direction control means 414 of the direction of the camera is updated and, thereafter, continuing flight of UAV 1, (b) until reaching a point, as a reference displacement angle data is updated at any camera 42 in the direction of the wire W while changing traced, determination of video data, recording is repeated, wire W of video data is recorded).
Regarding claim 6, Sumiya et al. in view of Richards et al. discloses all of the limitations as previously discussed with respect to claims 1 and 5 including that wherein the determination unit determines whether the image of the object is moved out of a predetermined area of a video frame (Sumiya et al.: Fig. 7; paragraphs [0038] and [0039] – no wire W is not included in the video data; paragraphs [0054]-[0057] – an object specifying means 413 includes a wire W is determined by the recording of the image data and simultaneously, by .
Regarding claim 7, Sumiya et al. in view of Richards et al. discloses all of the limitations as previously discussed with respect to claim 1 including that the unmanned aerial vehicle further comprises: a flight control unit configured to control the flight of the unmanned aerial vehicle such that the unmanned aerial vehicle follows the object on a basis of the relative position detected by the detection unit (Sumiya et al.: paragraph [0021] - the distance measuring sensor 34, UAV 1 mounted on a front of the machine, detects the distance to the ground structure from the machine by keeping a constant distance UAV 1 preventing generation of contact accident, a photographing device 4 of photographing objects from wire W for measuring the distance to a machine – as the distance measuring sensor, such as by a laser distance measuring means can be utilized; paragraphs [0025], [0026], and [0029] – angle control means 45; paragraph [0031] – actual distance measuring means 410; paragraph [0034] – the object specifying means 413, camera 42 from the image signal output from the wire W is specified, the video signal to the video data processing is performed – the specific wires W, in accordance with the measurement of the actual distance, ground station 2 at angle control means 45 of the control device 23 while the wire W to remote control camera 42 captures an image of the .
Regarding claim 8, Sumiya et al. in view of Richards et al. discloses all of the limitations as previously discussed with respect to claim 1 including that the unmanned aerial vehicle further comprises: an output unit configured to output the image capture failure information stored in the storage unit (Sumiya et al.: paragraph [0021] - the distance measuring sensor 34, UAV 1 mounted on a front of the machine, detects the distance to the ground structure from the machine by keeping a constant distance UAV 1 preventing generation of contact accident, a photographing device 4 of photographing objects from wire W for measuring the distance to a machine – as the distance measuring sensor, such as by a laser distance measuring means can be utilized; paragraphs [0025], [0026], and [0029] – angle control means 45; paragraph [0031] – actual distance measuring means 410; paragraph [0034] – the object specifying means 413, .
Regarding claim 9, Sumiya et al. in view of Richards et al. discloses all of the limitations as previously discussed with respect to claims 1 and 7 including that wherein if the image capture failure information is stored, the flight control unit controls the flight such that the image of the object is re-captured on a basis of the image capture failure information (Sumiya et al.: Fig. 7; paragraphs [0038] and [0039] – no wire W is not included in the video data; paragraphs [0054]-[0057] – an object specifying means 413 includes a wire W is determined by the recording of the image data and simultaneously, by .
Regarding claim 10, Sumiya et al. in view of Richards et al. discloses all of the limitations as previously discussed with respect to claims 1 and 7 including that wherein if the image capture failure information is stored, the flight control unit stops the flight (Sumiya et al.: Fig. 7; paragraphs [0038] and [0039] – no wire W is not included in the video data; paragraphs [0054]-[0057]).
 Regarding claim 11, Sumiya et al. in view of Richards et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the detection unit emits a laser beam to the object and measures a reflected beam so as to measure a distance and an angle to the object (Sumiya et al.: paragraph [0021] – the distance measuring sensor 34, UAV 1 mounted on a front of the machine, detects the distance to the ground structure from the machine by keeping a constant distance UAV 1 preventing generation of contact accident, a photographing device 4 of photographing objects from wire W for measuring the distance to a machine – as the distance measuring sensor, such as by a laser distance measuring means can be utilized).
Regarding claim 12, Sumiya et al. discloses a method for inspecting an object by use of an unmanned aerial vehicle, the unmanned aerial vehicle including an imaging camera and a sensor that detects a relative position of the object, the method comprising: the step of determining whether the imaging camera captures the image of the object from the relative position of the object detected by the sensor and an angle of view of the imaging camera during image capture of the object by the imaging camera (Figs. 1 and 3; paragraph [0025] – camera 42; paragraph [0021] - the distance measuring sensor 34, UAV 1 mounted on a front of the machine, detects the distance to the ground structure from the machine by keeping a constant distance UAV 1 preventing generation of contact accident, a photographing device 4 of photographing objects from wire W for measuring the distance to a machine – as the distance measuring sensor, such as by a laser distance measuring means can be utilized; paragraphs [0025], [0026], and [0029] – angle control means 45; paragraph [0031] – actual distance measuring means 410; paragraph [0034] – the object specifying means 413, camera 42 from the image signal output from the wire W is specified, the video signal to the video data processing is performed – the specific wires W, in accordance with the measurement of the actual distance, ground station 2 at angle control means 45 of the control device 23 while the wire W to remote control camera 42 captures an image of the control device 23 from the distance measuring signal is transmitted, camera 42 of the wire W is output from the video signal is recorded as a video data recording means 42); and the step of storing image capture failure information including the result of determination if it is determined that the imaging camera does not capture the image of the object (Fig. 7; paragraphs [0054]-[0057] – an object specifying means 413 includes a wire W is determined by the .  However, Sumiya et al. fails to disclose wherein the image capture failure information is different than video data captured by the image capturing unit and indicates the object is moved out of an image capturing range.
Referring to the Richards et al. reference, Richards et al. discloses a method for inspecting an object by use of an unmanned aerial vehicle comprising: image failure information, wherein the image capture failure information is different than video data captured by the image capturing unit (Fig. 11; paragraph [0089] – at block 1100, a multi-wavelength imaging system such as a mobile camera system having ultraviolet, infrared, and visible light/NIR imaging capabilities may be guided (e.g. flown) to or along a portion of an electrical system such as along a power line such as a high voltage transmission line; paragraph [0090] – at block 1102, multi-wavelength images such as ultraviolet, infrared and/or visible light/NIR images may be captured of the electrical equipment (e.g., the power line); paragraph [0091] – at block 1104, a failure and/or a potential failure of some or all of the electrical equipment (e.g., a portion of the power line) may be detected using the captured ultraviolet, infrared and/or visible light/NIR images (e.g., individual or combined images); paragraph [0092] – at block 1106, an operator such as a human operator or monitor may be alerted to the detected failure and/or potential failure – altering the operator may include transmitting images and/or additional information from the mobile camera system at block 1108 and/or other alert activities such as providing control of the mobile camera system to the operator, activating an audible or visible alarm or otherwise notifying the operator of the detected failure and/or potential failure – the intensity and/or mode of alerting the operator may depend on a determined severity of the detected failure and/or potential failure - the additional information may include, as examples, geographical coordinates (e.g., a longitude and a latitude of the junction), camera and/or system operation information, a date and/or time stamp of the image, a waveband (e.g., UVa, UVb, UVc, etc.) of the image, camera position information (e.g., a camera tilt angle), an image scale indicator, inspection route information (e.g., GPS coordinates at which inspection images have been captured), inspector information (e.g., identifying information of a human operator and/or identifying information of a monitoring system), equipment identifying information (e.g., a unique identifier such as a number of a particular utility pole, insulator, junction, switchgear, or other equipment), or other information associated with the image, the junction, and/or the system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had the image capture failure information be different than the video data captured by the image capturing unit as disclosed by Richards et al. in the method disclosed by Sumiya et al. in order to provide the user with more information about the failure and/or potential failure of a portion of the power line.  Furthermore, once Richards et al. is combined with Sumiya et al. the image capture failure information would include additional information pertaining to the image that was taken and not the image itself, and the video data would be the video data taken by Sumiya et al, which is the video data that indicates the object is moved out of an image capturing range.
Regarding claim 13, Sumiya et al. in view of Richards et al. discloses all of the limitations as previously discussed with respect to claim 12 including that the method further comprises: the step of outputting the image capture failure information (Sumiya et al.: paragraph [0021] - the distance measuring sensor .
 14, Sumiya et al. in view of Richards et al. discloses all of the limitations as previously discussed with respect to claim 12 including that the method further comprises: the step of controlling the flight such that the image of the object at a location at which the image capture failed is re-captured on a basis of the image capture failure information (Sumiya et al.: Fig. 7; paragraphs [0038] and [0039] – no wire W is not included in the video data; paragraphs [0054]-[0057] – an object specifying means 413 includes a wire W is determined by the recording of the image data and simultaneously, by reference direction update means 416, direction control means 414 of the direction of the camera is updated and, thereafter, continuing flight of UAV 1, (b) until reaching a point, as a reference displacement angle data is updated at any camera 42 in the direction of the wire W while changing traced, determination of video data, recording is repeated, wire W of video data is recorded).
Regarding claim 15, Sumiya et al. in view of Richards et al. discloses all of the limitations as previously discussed with respect to claim 12 including that the method further comprises: the step of stopping the flight if the image capture failure information is stored (Sumiya et al.: Fig. 7; paragraphs [0038] and [0039] – no wire W is not included in the video data; paragraphs [0054]-[0057]).
Regarding claim 16, Sumiya et al. in view of Richards et al. discloses all of the limitations as previously discussed with respect to claim 12 including that wherein in the step of determining whether the imaging camera captures the image of the object, the unmanned aerial vehicle has an imaging camera angle adjustment mechanism mounted therein, and it is determined whether the imaging camera captures the image of the object on a basis of an angle adjusted by the angle adjustment mechanism, an angle of view of the imaging camera, and the relative position of the object detected by the sensor (Sumiya et al.: paragraph [0021] - the distance measuring sensor 34, UAV 1 mounted on a front of the machine, detects the distance to the ground structure from the machine by keeping a constant distance UAV 1 preventing generation of contact accident, a photographing device 4 of photographing objects from wire W for measuring the distance to a machine – as the distance measuring sensor, such as by a laser distance measuring means can be utilized; paragraphs [0025], [0026], and [0029] – angle control means 45; paragraph [0031] – actual distance measuring means 410; paragraph [0034] – the object specifying means 413, camera 42 from the image signal output from the wire W is specified, the video signal to the video data processing is performed – the specific wires W, in accordance with the measurement of the actual distance, ground station 2 at angle control means 45 of the control device 23 while the wire W to remote control camera 42 captures an image of the control device 23 from the distance measuring signal is transmitted, camera 42 of the wire W is output from the video signal is recorded as a video data recording means 42; Fig. 7; paragraphs [0038] and [0039] – no wire W is not included in the video data; paragraphs [0054]-[0057] – an object specifying means 413 includes a wire W is determined by the recording of the image data and simultaneously, by reference direction update means 416, direction control means 414 of the direction of the camera is updated and, thereafter, continuing flight of UAV 1, (b) until reaching a .
Regarding claim 17, Sumiya et al. discloses a non-transitory computer readable storage medium storing program code which, when executed by a processor of an unmanned aerial vehicle that inspects an object and that includes an imaging camera and a sensor for detecting a relative position of the object, causes the processor to perform: the step of determining whether the imaging camera captures the image of the object from the relative position of the object detected by the sensor and an angle of view of the imaging camera during image capture of the object by the imaging camera (Figs. 1 and 3; paragraph [0025] – camera 42; paragraph [0021] - the distance measuring sensor 34, UAV 1 mounted on a front of the machine, detects the distance to the ground structure from the machine by keeping a constant distance UAV 1 preventing generation of contact accident, a photographing device 4 of photographing objects from wire W for measuring the distance to a machine – as the distance measuring sensor, such as by a laser distance measuring means can be utilized; paragraphs [0025], [0026], and [0029] – angle control means 45; paragraph [0031] – actual distance measuring means 410; paragraph [0034] – the object specifying means 413, camera 42 from the image signal output from the wire W is specified, the video signal to the video data processing is performed – the specific wires W, in accordance with the measurement of the actual distance, ground station 2 at angle control means 45 ; and the step of storing image capture failure information including the result of determination if it is determined that the imaging camera does not capture the image of the object (Fig. 7; paragraphs [0054]-[0057] – an object specifying means 413 includes a wire W is determined by the recording of the image data and simultaneously, by reference direction update means 416, direction control means 414 of the direction of the camera is updated and, thereafter, continuing flight of UAV 1, (b) until reaching a point, as a reference displacement angle data is updated at any camera 42 in the direction of the wire W while changing traced, determination of video data, recording is repeated, wire W of video data is recorded; paragraph [0026] – the photographing condition information, set in the ground station 2 input of computer 22, communication means 46 prior to flight taken though the device 4 is connected to a computer 22 is transferred from the device to be recorded in the recording means 41 – a processing program recorded in the recording means 41 to execute the control means 47, or an actual distance measuring means 410, zoom ration calculating means 411, zoom magnification updating means 412, target identification means 413, direction control means 414, target discrimination means 415, reference direction update means 416, video cutting means 417, malfunction prevention means 418 of each data processing means and system shut-off means 419; paragraphs [0038] and [0039] – no wire W is not included in .  However, Sumiya et al. fails to disclose wherein the image capture failure information is different than video data captured by the image capturing unit and indicates the object is moved out of an image capturing range.
Referring to the Richards et al. reference, Richards et al. discloses a method for inspecting an object by use of an unmanned aerial vehicle comprising: image failure information, wherein the image capture failure information is different than video data captured by the image capturing unit (Fig. 11; paragraph [0089] – at block 1100, a multi-wavelength imaging system such as a mobile camera system having ultraviolet, infrared, and visible light/NIR imaging capabilities may be guided (e.g. flown) to or along a portion of an electrical system such as along a power line such as a high voltage transmission line; paragraph [0090] – at block 1102, multi-wavelength images such as ultraviolet, infrared and/or visible light/NIR images may be captured of the electrical equipment (e.g., the power line); paragraph [0091] – at block 1104, a failure and/or a potential failure of some or all of the electrical equipment (e.g., a portion of the power line) may be detected using the captured ultraviolet, infrared and/or visible light/NIR images (e.g., individual or combined images); paragraph [0092] – at block 1106, an operator such as a human operator or monitor may be alerted to the detected failure and/or potential failure – altering the operator may include transmitting images and/or additional information from the mobile camera system at block 1108 and/or other alert activities such as providing control of the mobile camera system to the operator, activating an audible or visible alarm or otherwise notifying the operator of the detected failure and/or potential failure – the intensity and/or mode of alerting the operator may depend on a determined severity of the detected failure and/or potential failure - the additional information may include, as examples, geographical coordinates (e.g., a longitude and a latitude of the junction), camera and/or system operation information, a date and/or time stamp of the image, a waveband (e.g., UVa, UVb, UVc, etc.) of the image, camera position information (e.g., a camera tilt angle), an image scale indicator, inspection route information (e.g., GPS coordinates at which inspection images have been captured), inspector information (e.g., identifying information of a human operator and/or identifying information of a monitoring system), equipment identifying information (e.g., a unique identifier such as a number of a particular utility pole, insulator, junction, switchgear, or other equipment), or other information associated with the image, the junction, and/or the system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had the image capture failure information be different than the video data captured by the image capturing unit as disclosed by Richards et al. in the method disclosed by Sumiya et al. in order to provide the user with more information about the failure and/or potential failure of a portion of the power line.  Furthermore, once Richards et al. is combined with Sumiya et al. the image capture failure information would include additional information pertaining to the image that was taken and not the 
Regarding claim 18, Sumiya et al. in view of Richards et al. discloses all of the limitations as previously discussed with respect to claim 17 including that wherein the program code further causes the processor to perform the step of outputting the image capture failure information (Sumiya et al.: paragraph [0021] - the distance measuring sensor 34, UAV 1 mounted on a front of the machine, detects the distance to the ground structure from the machine by keeping a constant distance UAV 1 preventing generation of contact accident, a photographing device 4 of photographing objects from wire W for measuring the distance to a machine – as the distance measuring sensor, such as by a laser distance measuring means can be utilized; paragraphs [0025], [0026], and [0029] – angle control means 45; paragraph [0031] – actual distance measuring means 410; paragraph [0034] – the object specifying means 413, camera 42 from the image signal output from the wire W is specified, the video signal to the video data processing is performed – the specific wires W, in accordance with the measurement of the actual distance, ground station 2 at angle control means 45 of the control device 23 while the wire W to remote control camera 42 captures an image of the control device 23 from the distance measuring signal is transmitted, camera 42 of the wire W is output from the video signal is recorded as a video data recording means 42; Fig. 7; paragraphs [0038] and [0039] – no wire W is not included in the video data; paragraphs [0054]-[0057] – an object .
Regarding claim 19, Sumiya et al. in view of Richards et al. discloses all of the limitations as previously discussed with respect to claim 17 including that wherein the program code further causes the processor to perform the step of controlling the flight such that the image of the object at a location at which the image capture failed is recaptured on a basis of the image capture failure information (Sumiya et al.: Fig. 7; paragraphs [0038] and [0039] – no wire W is not included in the video data; paragraphs [0054]-[0057] – an object specifying means 413 includes a wire W is determined by the recording of the image data and simultaneously, by reference direction update means 416, direction control means 414 of the direction of the camera is updated and, thereafter, continuing flight of UAV 1, (b) until reaching a point, as a reference displacement angle data is updated at any camera 42 in the direction of the wire W while changing traced, determination of video data, recording is repeated, wire W of video data is recorded).
Regarding claim 20, Sumiya et al. in view of Richards et al. discloses all of the limitations as previously discussed with respect to claim 17 including that wherein the program code further causes the processor to perform the step of stopping the flight if the image capture failure information is stored (Sumiya et al.: Fig. 7; paragraphs [0038] and [0039] – no wire W is not included in the video data; paragraphs [0054]-[0057]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368.  The examiner can normally be reached on Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
December 2, 2021